Following the filing of findings, an opinion and recommended conclusion of law by Trial Judge Louis Spector on March 20, 1974, and a stipulation of the parties for entry of judgment filed September 18,1974, whereby pursuant to the stipulation plaintiff agreed to accept $645,000 in full settlement of all claims set forth in the petition and defendant agreed to administratively pay to plaintiff $27,994.20 and further agreed to the entry of judgment in favor of plaintiff for $617,005.80, on September 27, 1974 the court ordered entry of judgment for plaintiff for $617,005.80.